DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 amending claims 1 and 10, and cancelling claim 9 has been entered.
 
Election/Restrictions
Independent Claim 1 contains allowable material. The restriction requirement for species II (dependent claim 15), as set forth in the Office action mailed on 9/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/17/2019 is partially withdrawn.  Claim 15, directed to species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-21, directed to species III is withdrawn from consideration because they do not require all the limitations of an 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ingredient supplying device” and “a beer extracting device” and “a connection part” and “a temperature regulating device” in claim 1.  These limitations are equivalent to “a means for suppling ingredients”, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification and figure 1 described the “ingredient supplying device” as item 3 and comprising structures C1 and C2, containers.   The specification and figure 1 described “beer extracting device” as item 6 and comprising structures of 62, a dispenser.   The specification (para. [0163]) and figure 1 describe the “connection part” as item 69 which comprises the structure of a tee fitting (i.e. piping tee), as depicted in the drawing.  The specification and figure 1 described the “temperature regulating device” as item 13 and may include a refrigeration cycle device that includes a compressor, a condenser, an expansion device, and an evaporator to increase or decrease a temperature in the housing; and an electric heater that generates heat when power is applied thereto to increase the temperature in the housing; and a thermoelectric module (TEM) that increases or decreases temperature in the housing (see para. [0076-0081]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the pressurization channel" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the pressurization channel” will be treated as “a pressurization channel”.

Allowable Subject Matter
Claims 1-8, and 10-12 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, although Watson (US Pat. Pub. 20160201018) in view of Sluijter (US Pat. Pub. 20030071067), Lenz (WIPO Pub. WO9913049A2), Antheil et al. claim 1. Particularly the prior art does not disclose wherein said beer maker comprises both “an ingredient supplying device connected to the main channel” and  “a beer extracting device coupled to the main channel by a connection part”.  In other words they do not teach a common channel for both ingredient addition and beer dispensing.  Further limitations regarding said main channel wherein “a main valve between the body and the connection part at the main channel, and “a controller configured to selectively open and close the main valve; wherein the controller is configured to open the main valve so that the ingredients from the ingredient supplying device are injected into the beer brewing space through the main channel” are combinations that are not taught or reasonably suggested ibn the prior art of reference.
  
Alternatively, regarding potential double patenting, U.S. Patent No. 10808213 discloses a beer maker (claim 1) comprising: a body including a housing having a space formed therein; a fermentation container provided at the space, the fermentation container having a beer brewing space (claim 1); a lid; a main channel that communicates with the beer brewing space to guide ingredients for brewing beer to the beer brewing space (claim 1); a temperature regulating device, the temperature regulating device to regulate a temperature of the fermentation container (claim 1); a sub-channel arranged to guide gas outside of the container (claim 15, outer pressurization channel); a gas pump, at the sub-channel, to pump gas (claim 15), and ; wherein the fermentation container is withdrawable from the space to outside of the body in a state in which the lid is opened (claim 2).
But although U.S. Patent No. 10808213 claims aspects of the instant application,  U.S. Patent No. 10808213, claims are silent on said container comprising a flexible container; said lid is connected to the housing to close the space; said main channel arranged to pass through said lid; said temperature regulating device provided to said body or said lid; to pump gas wherein the gas guided to the outside of the flexible container presses the flexible container in a state in which the lid is not opened,  and a controller configured to selectively open and close the main valve; wherein the controller 
The referenced prior art references teach aspects of the invention (see 7/23/2020 Final Rejection), but none of these also teach a common main channel for ingredient addition and beer dispensing with a main valve wherein “a controller configured to selectively open and close the main valve” and “wherein the controller is configured to open the main valve so that the ingredients from the ingredient supplying device are injected into the beer brewing space through the main channel”.

Given the above, the examiner holds that the prior art does not teach or reasonably suggest the combination of limitations given above, and because of this claim 1 is allowed, and dependent claims 2-8, and 10-12 are allowed based on their dependence on claim 1.

Regarding claim 15, dependent claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, filed 9/23/2020, with respect to  wherein said beer maker comprises both “an ingredient supplying device connected to the main channel” and  “a Claims 1-8, and 10-12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761